DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
3.         Claims 1-6, 9-18 are pending in this amended application.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.        Claims 1-6, 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki, US Pub 2017/0272614.
             As to claim 1[independent], Suzuki teaches a system [fig. 1, element 1; 0008] comprising devices that include an image forming device [fig. 1, element 2; 0008] and a terminal device [fig. 1, element 3; 0008]: 
            wherein the terminal device comprises [fig. 1, element 3; 0008]: 
            a first memory [fig. 1, element 31; 0025-0026]; and 
            a first processor [fig. 1, element 30; 0025, 0030] in communication with the first memory [fig. 1, elements 30-31; 0025-0026, 0030   Suzuki teaches that the processor 30 access the memory 31 that stores many programs/applications to implement at least one or more image processing functions], 
           wherein the first processor establishes, based on short-range wireless communication with the image forming device, wireless LAN communication, that is different from the short- range wireless communication, between the image forming device and the terminal device [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 30 of the mobile terminal 3 established the communication through first/second NFCs and acquired the IP address of the printer 2. Then the mobile terminal 3 established the communication through wireless communication unit 33 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and transmitted user ID of the user as user information and print instruction to the printer 2. Upon receiving the transmitted user ID and print instruction, the printer has executed the printing process to print received print data on a physical sheet],
            wherein the first processor transmits, via the wireless LAN communication, a print instruction including user information of a user and print execution instruction information to the image forming device based on the short-range wireless communication with the image forming device being performed under a condition where a predetermined screen is displayed on a display unit of the terminal device [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0037, 0038-0044  Suzuki teaches that the mobile device 3 transmits print command to the printer 2 having a user identification information (see paras., 0038-0044 & figs. 4a-b) and print settings information (see paras., 0036-0037), for a print job via short range communication protocol 33 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), when the wireless communication with the printer 2 had been established via the short- range NFC wireless communication 32-33 (see paras., 0038-0044 & fig. 2), in the state when the display screen as discussed in paras., 0036-0037 at least were displayed]; and
              wherein the image forming device comprises [fig. 1, element 2; 0008]: 
              a second memory [fig. 2, element 21; 0009]; and 
             a second processor [fig. 2, element 20; 0009] in communication with the second memory [fig. 1, elements 20-21; 0009, 0013, 0018  Suzuki teaches that the processor 20 access the memory 21 that stores many programs/applications to implement at least one or more image processing functions], 
            wherein the second processor receives the transmitted print instruction and performs printing, based on the received print instruction, of print data corresponding to the user information included in the received print instruction from among a plurality of held print data [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 20 of the printer 2 established the communication through wireless communication unit 23 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3. Upon receiving the transmitted user ID and print instruction, the printer has executed the printing process to print images of the received print data on a physical sheet].
             
              As to claim 2 [dependent from claim 1], Suzuki teaches wherein the first processor further performs: 
            receiving input of a password in a case where the short-range wireless communication with the image forming device is performed [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0037, 0038-0044  Suzuki teaches that the mobile device 3 received the inputted user ID of the user via short range communication protocol, and transmits print command to the printer 2 with the received user identification information (see paras., 0038-0044 & figs. 4a-b) and print settings information (see paras., 0036-0037), for a print job to the printer 2], and
             transmitting the password to the image forming device [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0037, 0038-0044  Suzuki teaches that the mobile device 3 received the inputted user ID of the user, and transmits print command to the printer 2 with the received user identification information (see paras., 0038-0044 & figs. 4a-b) and print settings information (see paras., 0036-0037), for a print job to the printer 2], and 
             the second processor controls printing based on the print data corresponding to the user information included in the received print instruction on the basis of the password [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 20 of the printer 2 established the communication through wireless communication unit 23 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3. Upon receiving the transmitted user ID and print instructions, the printer has executed the printing process to print the images of the received print data on the physical sheet].

              As to claim 3 [dependent from claim 1], Suzuki teaches wherein the second processor further performs: 
              receiving input of a password [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0037, 0038-0044  Suzuki teaches that the mobile device 3 received the inputted user ID of the user, and transmits print command to the printer 2 with the received user identification information (see paras., 0038-0044 & figs. 4a-b) and print settings information (see paras., 0036-0037), for a print job to the printer 2]; and 
             controlling printing based on the print data corresponding to the user information included in the received print instruction on the basis of the password [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 20 of the printer 2 established the communication through wireless communication unit 23 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3. Upon receiving the transmitted user ID and print instructions, the printer 2 has executed the printing process to print the images of the received print data on the physical sheet].
 
                As to claim 4 [dependent from claim 1], Suzuki teaches wherein the first processor transmits the print instruction including a password set in advance and the user information to the image forming device [figs. 2, 4a-b, 11a-b; 0025, 0045-0047, 0049, 0099-0101 Kook teaches that the mobile device 200 transmits print command to the printer 100 having a user identification information (see paras., 0045-0047 & figs. 4a-b) and print settings information (see paras., 0099-0101 & 11a-b), for a print job via short range communication protocol, when the wireless communication with the printer 200 has been established (see para., 0025 & fig. 2)]; and 
              the second processor controls printing based on the print data corresponding to the user information included in the received print instruction on the basis of the password included in the print instruction [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 20 of the printer 2 established the communication through wireless communication unit 23 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3. Upon receiving the transmitted user ID and print instructions, the printer 2 has executed the printing process to print the images of the received print data on the physical sheet].

              As to claim 5 [dependent from claim 1], Suzuki teaches wherein the second processor executes printing based on the print data corresponding to the user information included in the received print instruction in a case where authentication based on a password is successful [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 20 of the printer 2 established the communication through wireless communication unit 23 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3. Upon receiving the transmitted user ID and print instructions, the printer 2 has executed the printing process to print the images of the received print data on the physical sheet].

             As to claim 6 [dependent from claim 1], Suzuki teaches wherein the terminal device establishes the wireless LAN communication with the image forming device on the basis of near field communication with the image forming device being established [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 20 of the printer 2 established the communication through wireless communication unit 23 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication, and received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3].
              As to claim 9 [independent], However, the independent claim 9 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 9 would be rejected based on same rationale as applied to the independent claim 1.

             As to claim 10 [dependent from claim 1], Suzuki teaches wherein the short-range wireless communication is near field communication or Bluetooth communication [fig. 1, elements 32-33 & fig. 2, steps 1-3; 0038-0044  Suzuki teaches that the processor 30 of the mobile terminal 3 established the communication through first/second NFCs].  

            As to claim 11 [dependent from claim 1], Suzuki teaches wherein the second processor specifies the print data to be printed from among a plurality of held print data based on the received print instruction [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0044  Suzuki teaches that the mobile terminal 3 identifies the print data related to the user who entered the user ID with password and issued print command and displayed the print data held with other print data. The user selected one of the print data as discussed in paras., 0036-0038, for the printing process and the printer 2 performed printing based on the user’s received user identification information. The processor 20 of the printer 2 received the transmitted user ID of the user as user information and print instruction by the printer 2 from the mobile terminal 3. Upon receiving the transmitted user ID with password and print instructions, the printer 2 has executed the authentication process, and then the printing process to print the images of the received print data on the physical sheet].
 
              As to claim 12 [independent], However, the independent claim 12 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 12 would be rejected based on same rationale as applied to the independent claim 1.

               As to claim 13 [dependent from claim 12], Suzuki teaches wherein the print instruction includes a password which corresponds to print data and is used for causing the image forming device to print the print data [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0044  Suzuki teaches that the mobile terminal 3 identifies the print data related to the user who entered the user ID with password and issued print command and displayed the print data held with other print data. Upon receiving the transmitted user ID with password and print instructions, the printer 2 has executed the authentication process, and then the printing process to print the images of the received print data on the physical sheet].  

              As to claim 14 [dependent from claim 12], Suzuki teaches wherein the predetermined screen includes messages to prompt a user to perform near field communication between the image forming device and the terminal device [fig. 1, elements 32-33 & fig. 2, steps 1-3; 0038-0044  Suzuki teaches that the processor 30 of the mobile terminal 3 established the communication through first/second NFCs].  

             As to claim 15 [dependent from claim 12], Suzuki teaches wherein the short-range wireless communication is near field communication or Bluetooth communication [fig. 1, elements 32-33 & fig. 2, steps 1-3; 0038-0044  Suzuki teaches that the processor 30 of the mobile terminal 3 established the communication through first/second NFCs],
             the terminal device establishes the wireless LAN communication with the image forming device using connection information obtained by the short-range wireless communication device [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0038-0044  Suzuki teaches that the processor 30 of the mobile terminal 3 established the communication through first/second NFCs and acquired the IP address of the printer 2. Then the mobile terminal 3 established the communication through wireless communication unit 33 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), which is different from the short- range NFC wireless communication].

             As to claim 16 [dependent from claim 12], Suzuki teaches setting whether or not to transmit the print instruction based on the short-range wireless communication with the image forming device being performed under a condition where the predetermined screen is displayed on the display unit of the terminal device [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0037, 0038-0044  Suzuki teaches that the mobile device 3 transmits print command to the printer 2 having a user identification information (see paras., 0038-0044 & figs. 4a-b) and print settings information (see paras., 0036-0037), for a print job via short range communication protocol 33 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), when the wireless communication with the printer 2 had been established via the short- range NFC wireless communication 32-33 (see paras., 0038-0044 & fig. 2), in the state when the display screen as discussed in paras., 0036-0037 at least were displayed]

             As to claim 17 [dependent from claim 12], Suzuki teaches wherein the terminal device transmits, via the wireless LAN communication, the print instruction automatically to the image forming device without accepting a user operation based on the short-range wireless communication with the image forming device being performed under a condition where the predetermined screen is displayed on the display unit of the terminal device [fig. 1, elements 32-33 & fig. 2, steps 1, 3, 5-6, 9; 0036-0037, 0038-0044  Suzuki teaches that the mobile device 3 transmits print command to the printer 2 having a user identification information (see paras., 0038-0044 & figs. 4a-b) and print settings information (see paras., 0036-0037), for a print job via short range communication protocol 33 i.e. through the wireless LAN communication (please see URL: https://en.wikipedia.org/wiki/Wireless_LAN), when the wireless communication with the printer 2 had been established via the short- range NFC wireless communication 32-33 (see paras., 0038-0044 & fig. 2), in the state when the display screen as discussed in paras., 0036-0037 at least were displayed].  

              As to claim 18 [dependent from claim 12], Suzuki teaches wherein the terminal device does not transmit, via the wireless LAN communication, the print instruction in a case where short-range wireless communication with the image forming device is performed under a condition where the predetermined screen is not displayed on the display unit of the terminal device [figs. 2, 4a-b, 11a-b; 0025, 0045-0047, 0049, 0099-0101 Kook teaches that the controller 220 of the mobile device 200 automatically transmits the print command to the printer 100 having a user identification information (see paras., 0045-0047 & figs. 4a-b) and print settings information (see paras., 0099-0101 & 11a-b), for a print job via short range communication protocol (see paras., 0152-0153),for a print job, when the wireless communication with the printer 200 has been established (see para., 0025 & fig. 2), in the state when the display screen as shown in figs. 4a-b, 11a at least were displayed. However, if the screen isn’t displayed on the mobile device 100, no print instruction can be passed to the printer 200 for printing task].      
                                          
Response to Arguments
6.          Applicant’s arguments with respect to claims 1-6, 9-18 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.            

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674